—Appeal from order insofar as it adjudicated the children abused or neglected and provided for disposition unanimously dismissed and order affirmed without costs. Memorandum: After a fact-finding hearing and Family Court’s determination that respondent committed the crime of endangering the welfare of a child, respondent stipulated to an adjudication of abuse and neglect and the entry of a dispositional'order. The record supports the court’s finding that respondent committed the offense of endangering the welfare of a child (Penal Law § 260.10). “The court, as the trier of fact, was entitled to resolve questions of credibility against respondent (see, Matter of Michael D., 109 AD2d 633, affd 66 NY2d 843)” (Matter of Edward V., 204 AD2d 1060). We do not address the challenge to that part of the order adjudicating the children abused or neglected. Respondent stipulated to that part of the order and therefore is not aggrieved thereby (see, CPLR 5511; Matter of Reginald B., 249 AD2d 979; Matter of Cherilyn P., 192 AD2d 1084, lv denied 82 NY2d 652). (Appeal from Order of Onondaga County Family Court, Paris, J. — Abuse.) Present— Denman, P. J., Green, Pigott, Jr., Balio and Boehm, JJ.